     Case 2:18-cv-00089-JCM-PAL Document 39
                                         38 Filed 10/24/18
                                                  10/22/18 Page 1 of 2




 1   Laleaque Grad, Esq.
     Nevada Bar No.: 8475
 2   THE GRAD LAW FIRM
 3   8275 South Eastern Avenue
     Suite 200-352
 4   Las Vegas, NV 89123
     Telephone: (702) 990-8387
 5
     Facsimile: (702) 990-8681
 6   Email: lgrad@gradlawfirm.com
 7   Attorney for Plaintiff and Counter-Defnedant
 8   EMPLOYERS MUTUAL CASUALTY COMPANY

 9                              UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11
     EMPLOYERS MUTUAL CASUALTY                       Case No.: 2:18-cv-00089-JCM-PAL
12   COMPANY,
13                                                   STIPULATION AND [PROPOSED]
                   Plaintiff,                        ORDER OF DISMISSAL WITH
14          v.                                       PREJUDICE
15
     ZURICH AMERICAN INSURANCE
16   COMPANY; CATLIN SPECIALTY
     INSURANCE COMPANY; GREENWICH
17
     INSURANCE COMPANY, XL
18   INSURANCE AMERICA, INC. and DOES
     1 through 250, inclusive,
19
20                 Defendants.

21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                  1
     ___________________________________________________________________________________________
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE       2:18-cv-00089-JCM-PAL
     Case 2:18-cv-00089-JCM-PAL Document 39
                                         38 Filed 10/24/18
                                                  10/22/18 Page 2 of 2




 1          In consideration of a negotiated settlement, the parties to this action, acting
 2   through their counsel, hereby stipulate to the dismissal of this action with prejudice,
 3   including all claims, counter-claims and cross-claims stated herein against all parties,
 4   with each party to bear its own attorneys fees and costs.
 5
 6    Dated: October 22, 2018

 7    THE GRAD LAW FIRM                            DUANE MORRIS LLP
 8
      By:    /s/ Laleaque Grad                     By:    /s/ Max H. Stern
 9           Laleaque Grad                                Max H. Stern
10
      Attorney for Plaintiff/Counter-              Attorneys for Defendants/Cross-
11    Defendant EMPLOYERS MUTUAL                   Defendants CATLIN SPECIALTY
      CASUALTY COMPANY                             INSURANCE COMPANY,
12                                                 GREENWICH INSURANCE
13                                                 COMPANY, and XL INSURANCE
                                                   AMERICA, INC.
14
      MORALES, FIERRO & REEVES
15
16    By:    /s/ Ramiro Morales
             Ramiro Morales
17
18    Attorneys for Defendant/Counter-
      Claimant/Cross-Claimant ZURICH
19    AMERICAN INSURANCE
20    COMPANY

21
                                               ORDER
22
            IT IS SO ORDERED. Pursuant to the above Stipulation, the entire action,
23
     including all claims, counter-claims and cross-claims of all parties, is hereby dismissed
24
     with prejudice.
25
26             October 24, 2018
     DATED: ______________                          ______________________________
27                                                  United States District Judge
28

                                                  2
     ___________________________________________________________________________________________
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE        2:18-cv-00089-JCM-PAL
